Title: From Benjamin Franklin to All Commanders of Armed Vessels Belonging to the United States, 22 June 1778
From: Franklin, Benjamin
To: All Commanders of Armed Vessels Belonging to the United States


Gentlemen,
Paris, June 22. 1778
Whereas the Religious Society commonly called the Moravian Brethren, have established a Mission on the Northern Part of the Labradore Coast, for the good purpose of civilising and converting to Christianity the Barbarians who live there, and by that means put an End to their Custom of plundering and murdering the People of our Fishing Vessels and others passing in those Seas. And whereas those Missionaries and their Families depend for Subsistance in that unfertile Country, on the Supplies annually sent them, and on the Friendship of the Natives, which is maintain’d by little Presents of Iron Ware, all furnished by charitable Subscriptions in England; the Interruption of which Supplies might hazard the Loss of those pious Missionaries, and ruin an Enterprize beneficial to Humanity. I do therefore hereby certify, that the Sloop Good Intent, burthen about 75 Tons, Capt. Francis Mugford, carrying in the present Voyage about 5000 Bricks for building Chimneys with Provisions and Necessaries for the Missionaries and their Assistants, and some Ironmongery and Tin Ware for the Indians; The Crew consisting of the Captain, Mate, three Men and a Boy; and the Passengers One Man and three Women; is the Vessel employ’d in the above Service for the present Year. And I request if the said Vessel should be met with by any of you, that you would not consider her as a Merchant man, proper to be made a Prize of, but rather concur benevolently in promoting so good a Design, by permitting her to pass freely, and affording her any Assistance which the Casualties of the Sea may have rendered necessary, in which I am persuaded your Conduct will be approved not only in your own Breasts, but by the Congress, by your Owners, and by all Mankind. Wishing you all Success and Prosperity, I have the Honour to be, Gentlemen, Your most obedient humble Servant
B FranklinOne of the Plenipotentiary Ministers ofthe United States at the Court of France.
  To all Commanders of armed Vessels belonging to the United States of America.

 
Notation: 22 June 1778
